DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1-13 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 7/8/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 4-6, 8, and 10-13, directed to a nonelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-20, directed to a nonelected species are withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

The application has been amended as follows: 
2.	This application is in condition for allowance except for the presence of claims 14-20 directed to a non-elected species without traverse.  Accordingly, claims 14-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The amendment and the arguments filed on 10/21/21 have been considered and found persuasive.  
4.	The prior art teaches a display device comprising: a substrate; a transfer guiding mold provided on the substrate and comprising a plurality of openings; and a plurality of micro light emitting diodes (LEDs) provided on the substrate in the plurality of openings, wherein a height of the transfer guiding mold is less than twice a height of each of the plurality of micro LEDs, but is silent with respect to the above teachings in combination with wherein the transfer guiding mold is configured to guide a movement of the micro LEDs in a process of transferring the micro LEDs of the substrate, wherein a height of the transfer guiding mold is less than twice a height, but greater than a single height, of each of the plurality of micro LEDs.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/8/21